                        Case 21-50959-MFW                  Doc 9        Filed 09/16/21           Page 1 of 2



                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

    In re                                                                     Chapter 11

    CENTER CITY HEALTHCARE, LLC d/b/a
    HAHNEMANN UNIVERSITY HOSPITAL, et                                         Case No. 19-11466 (MFW)
    al.,1

               Debtors.                                                       (Jointly Administered)
    CENTER CITY HEALTHCARE, LLC, d/b/a
    HAHNEMANN UNIVERSITY HOSPITAL and
    PHILADELPHIA ACADEMIC HEALTH
    SYSTEM, LLC,

               Plaintiffs,

    v.                                                                        Adv. Proc. No. 21-50959 (MFW)

    JOANNA ZIMMERMAN,

               Defendant.

                                      NOTICE OF VOLUNTARY DISMISSAL

             PLEASE TAKE NOTICE, that Center City Healthcare LLC d/b/a Hahnemann University

Hospital (“CCH”) and Philadelphia Academic Health System, LLC (“PAHS,” and together with

CCH, the “Plaintiffs”), pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,

made applicable to this action by Rule 7041 of the Federal Rules of Bankruptcy Procedure, hereby

dismiss with prejudice all claims asserted in the above-captioned adversary proceeding against

Joanna Zimmerman (the “Defendant”), with Plaintiffs and Defendant each bearing their own costs

and expenses, respectively.


1
             The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are: Center
             City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St. Christopher’s Healthcare, LLC
             (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of PA, L.L.C. (1617), SCHC Pediatric Associates,
             L.L.C. (0527), St. Christopher’s Pediatric Urgent Care Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates,
             L.L.C. (2326), StChris Care at Northeast Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C.
             (5534), TPS III of PA, L.L.C. (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’
             mailing address is 216 North Broad Street, 4th Floor, Philadelphia, Pennsylvania 19102.


38987154.1 09/16/2021
                        Case 21-50959-MFW    Doc 9    Filed 09/16/21    Page 2 of 2



Dated: September 16, 2021                      SAUL EWING ARNSTEIN & LEHR LLP

                                       By:     /s/ Monique B. DiSabatino
                                               Mark Minuti (DE Bar No. 2659)
                                               John D. Demmy (DE Bar No. 2802)
                                               Monique B. DiSabatino (DE Bar No. 6027)
                                               1201 N. Market Street, Suite 2300
                                               P.O. Box 1266
                                               Wilmington, DE 19899
                                               Telephone: (302) 421-6800
                                               Fax: (302) 421-6813
                                               mark.minuti@saul.com
                                               john.demmy@saul.com
                                               monique.disabatino@saul.com

                                                       -and-

                                               Jeffrey C. Hampton
                                               Adam H. Isenberg
                                               Jorge Garcia
                                               Shannon A. McGuire
                                               Centre Square West
                                               1500 Market Street, 38th Floor
                                               Philadelphia, PA 19102
                                               Telephone: (215) 972-7777
                                               Fax: (215) 972-7725
                                               jeffrey.hampton@saul.com
                                               adam.isenberg@saul.com
                                               jorge.garcia@saul.com
                                               shannon.mcguire@saul.com

                                               Counsel for the Plaintiffs




                                                  2
38987154.1 09/16/2021
